Title: From Thomas Jefferson to Elbridge Gerry, 25 May 1797
From: Jefferson, Thomas
To: Gerry, Elbridge


                    
                        Dear Sir
                        Philadelphia May 25. 97
                    
                    I this moment recieve your [favor] of the 22d. Nine days before that, to wit, May 13. I had [written to you my last] letter acknoleging the [receipt of yours] of May [4.] […] that that of Apr. 4. with the [one for] Monroe […] hand. My letter was directed to yourself ‘to the care of Mr. Osgood New York.’ from which I hoped it would be stopped there as I did not superscribe the place of your residence. I [hope] you will have got it ere now; and I shall be […] [whether] you have, lest it  get into hands who [may make improper] use of it, and by pretended translations and [re-translations] make it say what they please. Should you not recieve it, I will send a duplicate. What stay do you make in New York? When 12. hours will bring you here, will nothing tempt you to visit us? Adieu Your’s affectionately
                    
                        Th: Jefferson
                    
                    
                        P.S. The letter to Monroe shall be taken care of and delivered the moment he arrives.
                    
                